Exhibit 10.1

EXECUTION VERSION



 


 
VOTING AGREEMENT
 
by and among
 
ANVC Holding Corp.
 
and
 
the Shareholders named herein
 
dated as of November 4, 2013
 
 
 
 
 

--------------------------------------------------------------------------------

 
VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is entered into as of November 4, 2013,
by and among ANVC Holding Corp., a Delaware corporation (“Parent”) and the
undersigned shareholders (each a “Shareholder” and collectively, the
“Shareholders”) of Anaren, Inc. (the “Company”).  Capitalized terms used but not
defined herein shall have the meanings set forth in the Agreement and Plan of
Merger (the “Merger Agreement”), dated as of November 4, 2013, by and among
Parent, ANVC Merger Corp., a New York corporation and wholly owned subsidiary of
Parent (“Merger Sub”), and the Company.
 
W I T N E S S E T H:
 
WHEREAS, as of the date hereof, each Shareholder owns of record and
“beneficially owns” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (including entitlement to dispose of (or to direct the disposition
of) and have the right to vote (or to direct the voting of)) the number of
shares of common stock, par value $0.01 per share (the “Company Common Stock”)
of the Company as set forth across from such Shareholder’s name on Schedule A
hereto (collectively, such shares of Company Stock owned by all Shareholders,
together with any other shares of Company Stock acquired by such Shareholder
until the termination of this Agreement pursuant to the terms hereof, are
collectively referred to herein as the “Shareholder Owned Shares”);
 
WHEREAS, simultaneously herewith, Parent, Merger Sub and the Company are
entering into the Merger Agreement, pursuant to which Merger Sub will merge with
and into the Company, with the Company surviving as a wholly owned subsidiary of
Parent (the “Merger”); and
 
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, and as an inducement and in consideration therefor, the Shareholders
are executing this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.1                      Other Definitions.  For purposes of this
Agreement:
 
(a)           “Representative” means, with respect to any particular Person, any
director, officer, employee, accountant, consultant, legal counsel, investment
banker, advisor, agent or other representative of such Person.
 
(b)           “Shareholder Owned Shares Proposal” means any inquiry, indication
of interest or request (I) to effect a transaction of the nature described in
Section 3.1(a)(i) – (xi) (other than the Transactions), or (II) for non-public
information of
 
 
 

--------------------------------------------------------------------------------

 
 
the Company (other than an inquiry, indication of interest or request for
non-public information made or submitted by Parent or any of its Subsidiaries)
with respect to, or that would reasonably be expected to lead to, the making,
submission or announcement of, any offer or proposal (other than an offer or
proposal made or submitted by Parent or any of its Subsidiaries) contemplating
or otherwise relating to any transaction or series of transactions (other than
the Transactions) involving the Shareholder Owned Shares, including any Transfer
thereof.
 
ARTICLE II

 
VOTING AGREEMENT AND GRANT OF PROXY
 
Section 2.1                      Agreement to Vote the Shareholder Owned Shares.
 
(a)           Subject to Section 2.1(b) of this Agreement, from and after the
date hereof, at any meeting of the Company’s shareholders (or any adjournment or
postponement thereof), however called:
 
(i)           the Shareholders shall vote (or cause to be voted) in person or by
proxy all of the Shareholder Owned Shares:
 
(1)           in favor of the adoption of the Merger Agreement and approval of
the transactions contemplated by the Merger Agreement, including the Merger (and
in favor of any actions and proposals required, or submitted for approval at any
meeting of the Company shareholders, in furtherance thereof);
 
(2)           against any action, proposal, transaction or agreement that is
intended, or would reasonably be expected, directly or indirectly, to result in
(i) a breach of any covenant, representation, warranty or other obligation or
agreement of the Company set forth in the Merger Agreement or of the
Shareholders set forth in this Agreement, or (ii) any of the conditions to the
consummation of the Merger under the Merger Agreement not being fulfilled; and
 
(3)           against the following actions or proposals (other than as
contemplated by Section 1(a)(i)(1) hereof):  (A) any Acquisition Proposal or any
other action, proposal, agreement or transaction made in opposition to or in
competition with the Merger or the Merger Agreement; (B) any change in the
individuals who constitute the board of directors of the Company (other than as
contemplated by the Merger Agreement) that is intended, or could reasonably be
expected, to prevent, impede, interfere with, delay, postpone or adversely
affect the transactions contemplated by the Merger Agreement, including the
Merger; (C) any material change in the present capitalization or dividend policy
of the Company or any amendment of the Company’s certificate of incorporation or
bylaws (unless approved by Parent) that is intended, or could reasonably be
expected, to prevent, impede, interfere with, delay, postpone or adversely
affect the transactions contemplated by the Merger Agreement, including the
Merger; (D) any proposal for any recapitalization, material business
transaction, reorganization, liquidation, winding up of the Company,
dissolution, amalgamation, consolidation, merger, sale of assets or other
business combination between the Company and any other Person, or any other
action or transactions involving the Company (other than the Merger); (E) any
other material change in the Company’s corporate structure or business that is
intended, or
 
 
 

--------------------------------------------------------------------------------

 
could reasonably be expected, to prevent, impede, interfere with, delay,
postpone or adversely affect the transactions contemplated by the Merger
Agreement, including the Merger; or (F) any other action or proposal involving
the Company or any of its subsidiaries that is intended, or could reasonably be
expected, to prevent, impede, interfere with, delay, postpone or adversely
affect the transactions contemplated by the Merger Agreement, including the
Merger.
 
(b)           In connection with any vote contemplated by this Section 2.1 of
this Agreement, the Shareholders shall cause all of the Shareholder Owned Shares
to be duly counted for purposes of determining that a quorum is present and
shall comply with all necessary procedures in connection with recording the
results of such vote
 
(including adhering to any and all shareholder requirements relating to
attendance of the shareholder meeting and voting thereat, granting proxies and
the voting thereof, and written consents, as applicable).  Each Shareholder
represents and warrants that it has not entered into, and agrees not to enter
into at any time prior to the termination of this Agreement, any agreement or
commitment with any Person the effect of which would violate or be inconsistent
with the provisions and agreements set forth in this Agreement.
 
Section 2.2                      Proxy.
 
(a)           In furtherance of each Shareholder’s agreement in Section 2.1 of
this Agreement, but subject to Section 2.2(c), such Shareholder hereby appoints
Parent and Parent’s designees, and each of them individually, as such
Shareholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Shareholder, to vote all Shareholder
Owned Shares owned by such Shareholder (at any meeting of the Company’s
shareholders or any adjournment or postponement thereof, however called), or to
execute one or more written consents in respect of such Shareholder Owned
Shares:
 
(i)           in favor of the adoption of the Merger Agreement and approval of
the transactions contemplated by the Merger Agreement, including the Merger (and
in favor of any actions and proposals required, or submitted for approval at any
meeting of the Company shareholders, in furtherance thereof);
 
(ii)           against any action, proposal, transaction or agreement that is
intended, or would reasonably be expected, directly or indirectly, to result in
(i) a breach of any covenant, representation, warranty or other obligation or
agreement of the Company set forth in the Merger Agreement or of the
Shareholders set forth in this Agreement, or (ii) any of the conditions to the
consummation of the Merger under the Merger Agreement not being fulfilled; and
 
 
 

--------------------------------------------------------------------------------

 
(iii)           against the following actions or proposals (other than as
contemplated by Section 1(a)(i)(1) hereof):  (A) any Acquisition Proposal or any
other action, proposal, agreement or transaction made in opposition to or in
competition with the Merger or the Merger Agreement; (B) any change in the
individuals who constitute the board of directors of the Company (other than as
contemplated by the Merger Agreement) that is intended, or could reasonably be
expected, to prevent, impede, interfere with, delay, postpone or adversely
affect the transactions contemplated by the Merger Agreement, including the
Merger; (C) any material change in the present capitalization or dividend policy
of the Company or any amendment of the Company’s certificate of incorporation or
bylaws (unless approved by Parent) that is intended, or could reasonably be
expected, to prevent, impede, interfere with, delay, postpone or adversely
affect the transactions contemplated by the Merger Agreement, including the
Merger; (D) any proposal for any recapitalization, material business
transaction, reorganization, liquidation, winding up of the Company,
dissolution, amalgamation, consolidation, merger, sale of assets or other
business combination between the Company and any other Person, or any other
action or transactions involving the Company (other than the Merger); (E) any
other material change in the Company’s corporate structure or business that is
intended, or could reasonably be expected, to prevent, impede, interfere with,
delay, postpone or adversely affect the transactions contemplated by the Merger
Agreement, including the Merger; or (F) any other action or proposal involving
the Company or any of its subsidiaries that is intended, or could reasonably be
expected, to prevent, impede, interfere with, delay, postpone or adversely
affect the transactions contemplated by the Merger Agreement, including the
Merger.
 
(b)           Such proxy shall (A) be valid until the termination of this
Agreement in accordance with (or as otherwise provided in) Article VI hereof and
(B) automatically terminate upon the termination of this Agreement in accordance
with (or as otherwise provided in) Article VI hereof.  Each Shareholder
represents that any and all other proxies heretofore given in respect of the
Shareholder Owned Shares owned by such Shareholder are revocable, and that such
other proxies have been revoked.  Each Shareholder affirms that the foregoing
proxy is: (x) given (I) in connection with the execution of the Merger Agreement
and (II) to secure the performance of such Shareholder’s duties under this
Agreement, (y) coupled with an interest and may not be revoked except as
otherwise provided in this Agreement and (z) intended to be valid prior to
termination of this Agreement or as otherwise provided in Article VI
hereof.  All authority herein conferred shall survive the death or incapacity of
each Shareholder and shall be binding upon the heirs, estate, administrators,
personal representatives, successors and assigns of such Shareholder.
 
(c)           Notwithstanding the grant of such proxy, each Shareholder may vote
its Shareholder Owned Shares strictly in accordance with Section 2.1 at any
meeting of the Company’s shares (or any adjournment or postponement thereof), by
proxy or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE III

 
STANDSTILL AND NO-SHOP
 
Section 3.1                      Standstill.
 
(a)           Each of the Shareholders hereby agrees that, from and after the
date hereof until the earlier of the Effective Time of the Merger and the
termination of the Merger Agreement, such Shareholder shall not, directly or
indirectly, unless (i) specifically requested by Parent or (ii) expressly
contemplated by the terms of this Agreement or the Merger Agreement:
 
(i)           sell, transfer, tender, pledge, encumber, assign, hypothecate,
distribute, grant, gift, encumber, assign or otherwise dispose of (whether by
merger, operation of Law or otherwise) (collectively, a “Transfer”), or enter
into any contract, option or other agreement with respect to, or consent to, a
Transfer of, the record or beneficial ownership or both or voting power, of any
or all of the Shareholder Owned Shares;
 
(ii)            enter into any voting agreement, proxy, consent or power of
attorney with respect to, or deposit into a voting trust, the Shareholder Owned
Shares;
 
(iii)           enter into any short sale with respect to the Common Stock or
substantially identical property or enter into or acquire an offsetting
derivative contract with respect to the Shareholder Owned Shares or
substantially identical property;
 
(iv)           transfer any of the economic interest in the Shareholder Owned
Shares or enter into any transaction that has such effect;
 
(v)           acquire, offer to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, any assets of the Company or any
subsidiary or division thereof;
 
(vi)           make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in the rules of the
Securities and Exchange Commission) to vote, or seek to advise or influence any
Person with respect to the voting of, any voting securities of the Company
(including by making publicly known such Shareholder’s position on any matter
presented to shareholders), other than to recommend that shareholders of the
Company vote in favor of the Merger and the Merger Agreement;
 
(vii)           submit to the Company any shareholder proposal under Rule 14a-8
under the Exchange Act;
 
 
 

--------------------------------------------------------------------------------

 
(viii)           make any public announcement with respect to, or submit a
proposal for, or offer of (with or without conditions) any extraordinary
transaction involving an acquisition of the Company’s securities or assets;
 
(ix)           form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) under the Exchange Act) in connection with any of the
foregoing;
 
(x)           seek, in any way which may be reasonably likely to require,
involve or trigger public disclosure of such request pursuant to applicable Law,
to have any provision of this Section 3.1 amended, modified or waived;
 
(xi)           otherwise take, directly or indirectly, any actions with the
purpose of avoiding or circumventing any provision of this Section 3.1 or which
could reasonably be expected to have the effect of preventing, impeding,
interfering with or adversely affecting the consummation of the transactions
contemplated by the Merger Agreement, including the Merger, or such
Shareholder’s ability to perform its obligations under this Agreement.
 
Notwithstanding the foregoing, the following Transfers are expressly permitted
under this Agreement (each such Transfer, a "Permitted Transfer"): (i) a pledge
of Shareholder Owned Shares required under any credit facility in existence on
the date hereof if such transferee agrees in writing reasonably satisfactory to
the Parent to be bound and subject to the terms and provisions of this
Agreement, (ii) Transfers to a family member of a Shareholder (or to a trust for
the benefit of a family member) or to a charitable organization if (x) the
Shareholder retains voting control of the Shareholder Owned Shares so
Transferred or (y) such transferee agrees in writing reasonably satisfactory to
the Parent to be bound and subject to the terms and provisions of this
Agreement, (iii) Transfers to a third party if the transferee agrees in writing
reasonably satisfactory to the Parent to be bound and subject to the terms and
provisions of this Agreement, and (iv) Transfers to the Company in such amounts
as are necessary to satisfy the withholding taxes due in respect of settlement
of stock options or stock grants.  In the event that any Shareholder effects a
Permitted Transfer (other than a Permitted Transfer described in clause (iv) of
the immediately preceding sentence), including in connection with a Shareholder
Owned Shares Proposal (subject to compliance with Section 3.3(b)), such
Shareholder shall promptly (and in any event within 24 hours after consummation
thereof) notify Parent of the consummation of such Permitted Transfer and the
material details thereof, including the identity of the acquiror, the price, and
the date of transfer, and shall provide evidence reasonably satisfactory to
Parent that such Transfer is a Permitted Transfer (including providing, if
required pursuant to the terms hereof, an agreement in writing reasonably
satisfactory to the Parent that the transferee agrees to be bound and subject to
the terms and provisions of this Agreement).
 
(b)           Any Transfer in violation of Section 3.1(a) shall be void.  Each
Shareholder agrees to authorize and request the Company to notify the Company’s
transfer agent that there is a stop transfer order with respect to all of its
Shareholder Owned Shares and that this Agreement places limits on the voting of
its Shareholder Owned Shares.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Prior to the termination of this Agreement in accordance with its
terms, in the event that a Shareholder acquires record or beneficial ownership
of, or the power to vote or direct the voting of, any additional shares of
Company Common Stock or other voting interests with respect to the Company, such
Shareholder shall notify Parent promptly of such acquisition. Such shares of
Company Common Stock or voting interests shall, without further action of the
parties, be deemed Shareholder Owned Shares and subject to the provisions of
this Agreement, and the number of shares of Company Common Stock held by such
Shareholder set forth on Schedule A hereto will be deemed amended accordingly
and such shares of Company Common Stock or voting interests shall automatically
become subject to the terms of this Agreement.
 
(d)           Prior to the termination of this Agreement in accordance with its
terms, each Shareholder agrees that it will not bring, commence, institute,
maintain, prosecute, join or voluntarily aid any Action in law or in equity, in
any court or before any Government, which alleges that the execution and
delivery of the Merger Agreement by the Company, or the approval of the Merger
Agreement by the Company Board, breaches any fiduciary duty of the Company Board
or any member thereof or which otherwise challenges the Merger Agreement.
 
Section 3.2                      Dividends, Distributions, Etc. in Respect of
Shareholder Owned Shares.  In the event of a stock dividend or stock
distribution, or any change in the Company Stock by reason of any stock dividend
or stock distribution, split-up, recapitalization, combination, exchange of
shares or the like, the term “Shareholder Owned Shares” shall be deemed to refer
to and include the Shareholder Owned Shares as well as all such stock dividends
and stock distributions and any securities into which or for which any or all of
the Shareholder Owned Shares may be changed or exchanged or which are received
in such transaction.
 
Section 3.3                      No Shop.
 
(a)           Each Shareholder agrees that (i) it is a director or officer of
the Company and (ii) in such capacity, it is subject to the restrictions of
Section 5.3 of the Merger Agreement.
 
 
(b)           Each Shareholder agrees that it shall promptly (and in any event
within 24 hours after receipt with respect to a Shareholder Owned Shares
Proposal) notify Parent in writing of the receipt of a Shareholder Owned Shares
Proposal by such Shareholder or any of its Representatives.  Such Shareholder
shall promptly (and in any event within 24 hours after receipt) provide Parent
with (i) an unredacted copy of such Shareholder Owned Shares Proposal made in
writing that was provided to such Shareholder or any of its Representatives or
(ii) a written summary of the material terms of any such Shareholder Owned
Shares Proposal not made in writing (including the identity of the Person
proposing such Shareholder Owned Shares Proposal).  Such
 
 
 

--------------------------------------------------------------------------------

 
 
Shareholder shall keep Parent reasonably informed on a prompt basis (and in any
event within 48 hours) of any material developments, discussions or negotiations
regarding any and all Shareholder Owned Shares Proposals, including the material
terms thereof (and any material amendments and supplements thereto), and shall
provide Parent with unredacted copies of all written amendments or supplements
thereto (or, if oral, a written summary of any such amendments or
supplements).  Further, upon the request of Parent, such Shareholder shall
reasonably apprise Parent of the status of such Shareholder Owned Shares
Proposals (including with respect to discussions and negotiations
thereof).  Each Shareholder agrees and acknowledges that, notwithstanding the
receipt of any such Shareholder Owned Shares Proposal, such Shareholder shall be
subject in all respects to the provisions of this Agreement, including the
restrictions set forth in Section 3.1 hereof.  For the avoidance of doubt,  a
Permitted Transfer initiated by a Shareholder in compliance with Section 3.1(a)
hereof (including the notice requirements therein) shall not be deemed to be a
Shareholder Owned Shares Proposal subject to this Section 3.3(b).
 
(c)           Each Shareholder agrees that it will promptly inform its
Representatives and its Affiliates’ Representatives of the obligations
undertaken in this Article III.
 
(d)           Notwithstanding any provision in this Agreement to the contrary,
the Shareholders enter into the agreements and understandings herein solely in
their capacity as the beneficial owners of the Shareholder Owned Shares, and
nothing herein shall limit or affect any actions taken by any Shareholder (or
Representative of a Shareholder, as applicable) in such Shareholder’s (or
Representative’s, as applicable) capacity as an officer or director of the
Company.
 
Section 3.4                      Certain Provisions.
 
(a)           Notwithstanding anything to the contrary in this Article III, no
provision of this Article III shall prohibit, limit or otherwise restrict a
Shareholder (or Representative of a Shareholder, as applicable) in such
Shareholder’s (or Representative’s, as applicable) capacity as a director or
officer of the Company.  Notwithstanding anything to the contrary in this
Agreement, the restrictions in this Article III shall terminate and be of no
further force and effect upon the termination of this Agreement or the
consummation of the Merger.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
 
Each Shareholder, as to itself (severally and not jointly), hereby represents
and warrants to Parent as follows:
 
Section 4.1                      Corporate Organization.  Each such Shareholder
that is an entity is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of formation
 
 
 

--------------------------------------------------------------------------------

 
Section 4.2                      Authority Relative to This Agreement; Power;
Binding Obligations.
 
 
(a)           Each Shareholder that is an entity has the requisite corporate or
similar power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.  This Agreement and the
consummation by each such Shareholder that is an entity of the transactions
contemplated hereby have been duly and validly authorized by the board of
directors, general partner or similar governing body of such Shareholder, and no
other corporate or similar proceedings on the part of such Shareholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by each such Shareholder that is an entity and, assuming that this
Agreement constitutes the valid and binding agreement of Parent, constitutes the
valid and binding agreement of such Shareholder, enforceable against such
Shareholder in accordance with its terms, except that such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to creditors’ rights generally,
and (ii) general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).
 
 
(b)           Each such Shareholder that is an individual has full legal power
and capacity to execute and deliver this Agreement and to perform such
Shareholder’s obligations hereunder.  This Agreement has been duly and validly
executed and delivered by each such individual Shareholder and, assuming that
this Agreement constitutes the valid and binding agreement of Parent,
constitutes the valid and binding agreement of such Shareholder, enforceable
against such Shareholder in accordance with its terms, except that such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws now or hereafter in effect relating to
creditors’ rights generally, and (ii) general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law).
 
Section 4.3                      No Conflicts.  None of the execution, delivery
or performance of this Agreement by such Shareholder nor the consummation by
such Shareholder of the transactions contemplated hereby nor compliance by such
Shareholder with any of the provisions hereof shall (i) conflict with or result
in any breach of the organizational documents of any such Shareholder that is an
entity, (ii) require any Governmental Authorization other than such filings or
notices, if any, as may be required under applicable securities laws, (iii)
result in any breach or violation of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of an Encumbrance on any property or
asset of such Shareholder (including its Shareholder Owned Shares) pursuant to,
any Contract to which such Shareholder is a party or by which such Shareholder
or any
 
 
 

--------------------------------------------------------------------------------

 
 
property or asset of such Shareholder (including its Shareholder Owned Shares)
is bound or affected, or (iv) violate any Order or Law applicable to such
Shareholder or any of such Shareholder’s properties or assets (including its
Shareholder Owned Shares), except, with respect to any of the foregoing clauses
(i) through (iv), as does not and could not reasonably be expected to impair
such Stockholder’s ability to perform its obligations under this Agreement.
 
Section 4.4                      Ownership of Shares.  Such Shareholder is the
record and beneficial owner of, and has good and valid title to, the Shareholder
Owned Shares identified on Schedule A for such Shareholder, free and clear of
Encumbrances other than as created by this Agreement. Such Shareholder has sole
voting power, sole power of disposition, sole power to demand appraisal rights
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of such Shareholder Owned Shares, with no
limitations, qualifications or restrictions on such rights, subject to
applicable federal securities laws and the terms of this Agreement.
 
Section 4.5                      No Ownership of Other Company Securities.  As
of the date hereof, other than the Shareholder Owned Shares identified on
Schedule A for such Shareholder, such Shareholder does not own beneficially or
of record any Company Securities.
 
Section 4.6                      No Other Restrictions, Contracts Relating to
Voting or Transfer, or Proxies.  The Shareholder Owned Shares identified on
Schedule A for such Shareholder are not subject to any voting trust agreement or
other Contract to which such Shareholder is a party restricting or otherwise
relating to the voting or Transfer of such Shareholder Owned Shares. Such
Shareholder has not appointed or granted any proxy or power of attorney that is
still in effect with respect to any Shareholder Owned Shares, except as
contemplated by this Agreement.
 
Section 4.7                      Litigation.  There is no action, suit,
investigation, complaint or other proceeding pending against such Shareholder
or, to the knowledge of such Shareholder, threatened against such Shareholder
that restricts or prohibits (or, if successful, would restrict or prohibit) the
exercise by Parent of its rights under this Agreement or the performance by any
party (including the Shareholder) of its obligations under this Agreement.
 
Section 4.8                       Reliance by Parent.  Such Shareholder
understands and acknowledges that Parent and Merger Sub are entering into the
Merger Agreement in reliance upon such Shareholder’s execution and delivery of
this Agreement and the accuracy of the representations and warranties of such
Shareholder contained herein.  The Shareholder understands and acknowledges that
the Merger Agreement governs the terms of the Merger and the other transactions
contemplated thereby.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent hereby represents and warrants to the Shareholders as follows:
 
Section 5.1                      Corporate Organization.  Parent is a
corporation duly organized, validly existing and in good standing under the Laws
of its jurisdiction of incorporation.
 
Section 5.2                      Authority Relative to This Agreement.  Parent
has the requisite corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  This
Agreement and the consummation by Parent of the transactions contemplated hereby
have been duly and validly authorized by the board of directors of Parent, and
no other corporate proceedings on the part of Parent are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Parent and,
assuming that this Agreement constitutes the valid and binding agreement of the
Shareholders, constitutes the valid and binding agreement of Parent, enforceable
against Parent in accordance with its terms, except that such enforceability may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to creditors’ rights generally,
and (ii) general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).
 
Section 5.3                      No Conflicts.  None of the execution, delivery
or performance of this Agreement by Parent, nor the consummation by Parent of
the transactions contemplated hereby nor compliance by Parent with any of the
provisions hereof, shall (i) conflict with or result in any breach of the
Restated Certificate of Incorporation or the Amended and Restated By-Laws of
Parent; (ii) require any Governmental Authorization; (iii) result in any breach
or violation of, or constitute a default (or an event which, with notice or
lapse of time or both, would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of an Encumbrance on any property or asset of Parent pursuant to,
any Contract to which such Shareholder is a party or by which Parent or any
property or asset of Parent is bound or affected, or (iv) violate any Order or
Law applicable to Parent, except, with respect to any of the foregoing clauses
(i) through (iv), as does not and could not reasonably be expected to impair
Parent’s ability to perform its obligations under this Agreement.
 
ARTICLE VI

 
TERMINATION
 
Section 6.1                      Termination.
 
(a)           Subject to Section 6.1(b), this Agreement shall terminate and none
of Parent or any Shareholder shall have any rights or obligations hereunder upon
the earliest to occur of: (i) the termination of this Agreement by mutual
written consent of Parent and such Shareholder, (ii) the termination of the
Merger Agreement in accordance with its terms, and (iii) the Effective Time of
the Merger.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Notwithstanding Section 6.1(a), (i) termination of this Agreement
shall not prevent any party hereunder from seeking any remedies (at law or in
equity) against any other party hereto for such party’s breach of any of the
terms of this Agreement, and (ii) Section 7.6 through Section 7.17, inclusive,
of this Agreement shall survive the termination of this Agreement.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1                      Publication.  The Shareholders hereby permit
Parent to publish and disclose in the Proxy Statement, Other Filings and all
documents and schedules filed with the SEC, and any other filing with a
Government that may be reasonably necessary, their identity and ownership of
shares of Company Stock and the nature of their commitments, arrangements and
understandings pursuant to this Agreement. In furtherance of the foregoing, to
the extent not provided by the Company, the Shareholders shall promptly provide
such other information with respect to the Shareholders' ownership of Company
Stock reasonably requested by Parent that Parent reasonably determines is
required for inclusion in any such filings, documents or schedules.
 
Section 7.2                      Appraisal Rights.  To the extent permitted by
applicable Law, each Shareholder hereby waives and agrees not to exercise any
rights of appraisal or rights to dissent from the Merger that it may have under
applicable Law.
 
Section 7.3                      Further Actions.   Subject to the terms and
conditions of this Agreement, each of the parties hereto agrees to use its
reasonable best efforts from time to time to execute and deliver such further
instruments of assignment, transfer, conveyance, endorsement and other documents
and to take or cause to be taken all such further actions as may be reasonably
required to carry out the intent of the parties in this Agreement.
 
Section 7.4                      Amendment and Waiver.
 
(a)           No amendment to this Agreement shall be effective unless it shall
be in writing and signed by each of the parties hereto.
 
(b)           No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy.  No single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.  No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy
 
 

--------------------------------------------------------------------------------

 
under this Agreement, unless the waiver of such claim, power, right, privilege
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such waiving party, and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.
 
Section 7.5                      Counterparts.   This Agreement may be executed
in several counterparts (including by facsimile or .pdf), each of which shall be
deemed an original and all of which shall constitute one and the same
instrument.  The exchange of one or more signature pages relating to this
Agreement (in counterparts or otherwise) by facsimile or by other electronic
delivery shall be sufficient to bind the parties to the terms hereof.
 
Section 7.6                      Governing Law.  This Agreement and any Legal
Proceeding relating to or arising out of this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.
 
Section 7.7                      Jurisdiction; Enforcement; Waiver of Jury
Trial.
 
(a)           In any Legal Proceeding among or between or brought by any of the
parties in respect of the interpretation and enforcement of the provisions of
this Agreement or any matter relating to or arising out of this Agreement or the
transactions contemplated hereby, each of the parties: (a) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the New York State Supreme Court located in New York, New York (unless the
federal courts have exclusive jurisdiction over the matter, in which case each
of the parties irrevocably and unconditionally consents and submits to the
jurisdiction of the United States District Court for the Southern District) (the
“Chosen Courts”); (b) hereby waives and agrees that it will not attempt to deny
or defeat such jurisdiction of the Chosen Courts by motion or other request for
leave from such courts; and (c) irrevocably agrees that it will not bring any
such Legal Proceeding in any court other than the Chosen Courts.  Service of any
process, summons, notice or document to any party’s address and in the manner
set forth in Section 7.8 hereof shall be effective service of process for any
such Legal Proceeding.
 
(b)           EACH PARTY ACKNOWLEDGES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY ACKNOWLEDGES, AGREES AND CERTIFIES THAT: (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD, IN THE EVENT OF LITIGATION, SEEK TO
PREVENT OR DELAY ENFORCEMENT OF SUCH WAIVER; (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER; (III) IT MAKES SUCH WAIVER
 
 
 

--------------------------------------------------------------------------------

 
VOLUNTARILY; AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.7(B).
 
Section 7.8                      Notices.  Each notice, request, demand or other
communication under this Agreement shall be in writing and shall be deemed to
have been duly given, delivered or made as follows: (a) if delivered by hand,
when delivered; (b) if sent on a business day by email before 5:00 p.m. (New
York time) along with transmittal via another method (other than email)
specified herein, when transmitted; (c) if sent by email on a day other than a
business day and along with transmittal via another method (other than email),
or if sent by email after 5:00 p.m. (New York time), on the next business day;
(d) if sent by registered, certified or first class mail, the third (3rd)
business day after being sent; (e) if sent by overnight delivery via a national
courier service, one (1) business days after being delivered to such courier for
delivery; (f) if sent on a business day by facsimile (with a confirmation of
transmission) before 5:00 p.m. (New York time), when transmitted, otherwise the
next business day; in each case to the street address, email address or
facsimile address set forth beneath the name of such party below (or to such
other street address or email address as such party shall have specified in a
written notice given to the other parties hereto pursuant to this Section 7.8):
 

 
If to Parent:
                 
ANVC Holding Inc.
c/o Veritas Capital Fund Management, L.L.C.
590 Madison Avenue
New York, NY 10022
        Attn: 
Hugh Evans
         
Joe Benavides
        Facsimile No.:  (212) 688-9411    

 

   
With a copy (which shall not constitute notice) to:
                 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036-6522
Attn:  Kenneth M. Wolff
Facsimile No.:  (212) 735-2000
   

 

   
If to the Shareholders:
             
To the addresses listed on Schedule A, as applicable
                     
With a copy (which shall not constitute notice) to:
                 
Bond, Schoeneck & King, PLLC
One Lincoln Center
Syracuse, New York, 13202
Attn: Courtney A. Wellar
Facsimile No.:  (315) 218-8100
   



 
 

--------------------------------------------------------------------------------

 
Section 7.9                      Entire Agreement; Assignment.  This Agreement
constitutes the entire agreement of the parties and supersedes all prior
agreements and understandings, both written and oral, among or between any of
the parties with respect to the subject matter hereof.  Neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned, by operation of law or otherwise, by any of the parties without prior
written consent of the other parties, and any attempt to do so will be void,
except that Parent may make any such assignment  to any direct or indirect
wholly owned subsidiary of Parent or to an entity under common control with
Parent.
 
Section 7.10                      Parties in Interest.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns.  Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person that is not a party
any right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement,.  This Agreement is intended to create a contractual relationship
between each Shareholder, on the one hand, and Parent, on the other hand, and is
not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship among the parties hereto.  Without limiting the
generality of the foregoing, none of the Shareholders or Parent, by entering
into this Agreement, intends to form a “group” for purposes of Rule 13d-5(b)(1)
of the Exchange Act or any other similar provision of applicable Law with Parent
or any other shareholder of the Company.
 
Section 7.11                      Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions of this Agreement or the validity or enforceability of the invalid or
unenforceable term or provision in any other situation or in any other
jurisdiction.  If a final judgment of a court of competent jurisdiction declares
that any term or provision of this Agreement is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit such term or provision, to delete specific words or phrases or to
replace such term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be valid and
enforceable as so modified.  In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term or provision.
 
Section 7.12                      Certain Interpretations.  For purposes of this
Agreement:
 
(a)           For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa, and the any gender
shall include
 
 
 

--------------------------------------------------------------------------------

 
the feminine, masculine and neuter genders.  Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.
 
(b)           The parties have jointly participated in the draft of this
Agreement and agree that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be applied in the
construction or interpretation of this Agreement.
 
(c)           As used in this Agreement, the words “include” and “including” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
(d)           Unless otherwise expressly indicated or the context otherwise
requires: (i) any reference in this Agreement to any contract, agreement,
instrument or other document or any Law in this Agreement shall be construed as
referring to such contract, agreement, instrument or other document or Law as
from time to time amended, supplemented or otherwise modified; (ii) any
reference in this Agreement to any Person shall be construed to include such
Person’s successors and permitted assigns; (iii) any reference herein to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits or Schedules to this Agreement; and (iv) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof.  All Exhibits and Schedules attached to this Agreement or
referred to herein are incorporated by reference in, and made a part of, this
Agreement as if fully set forth herein.
 
(e)           The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.
 
(f)           References to “party” or “parties” mean Parent and each of the
Shareholders.
 
(g)           All references to “days” shall be to calendar days unless
otherwise indicated as a “Business Day” (as such term is defined in the Merger
Agreement).
 
(h)           No summary of this Agreement or any exhibit or schedule delivered
herewith prepared by or on behalf of any party hereto will affect the meaning or
interpretation of this Agreement or such exhibit or schedule.
 
Section 7.13                      Fees and Expenses.  Except as otherwise
expressly provided herein, whether or not the Merger is consummated, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.
 
Section 7.14                      Ownership Interest.  Nothing contained in this
Agreement shall be deemed to vest in Parent any direct or indirect ownership or
incidence of ownership of or with respect to any Shareholder Owned Shares.  All
rights, ownership and economic
 
 
 

--------------------------------------------------------------------------------

 
benefits of and relating to the Shareholder Owned Shares shall remain vested in
and belong to the Shareholders, and Parent shall have no authority to direct the
Shareholders in the voting or disposition of any of the Shareholder Owned
Shares, except as otherwise provided in this Agreement.
 
Section 7.15                      Capacity as a Shareholder.  The Shareholders
do not make any agreement or understanding herein in their capacity as being a
director, officer and/or representative of the Company.  The Shareholders make
their agreements and understandings herein solely in their capacities as the
record holder and beneficial owner of the Shareholder Owned Shares and,
notwithstanding anything to the contrary herein, nothing herein shall limit or
affect any actions taken in their capacity as being a director, officer and/or
representative of the Company.
 
Section 7.16                      Counsel. Each of the parties to this Agreement
hereby acknowledges that it has been represented by independent counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement and that it has executed the same with consent and upon the advice of
said independent counsel.
 
Section 7.17                      Several Liability.  The Shareholders are
entering into this Agreement severally and not jointly.  No Shareholder shall be
liable for a breach of any representation, warranty or covenant in this
Agreement by another Shareholder.
 


 
[signature page follows]
 


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Parent and each Shareholder has caused this Agreement to be
duly executed as of the day and year first above written.
 

 
ANVC HOLDING CORP.
            By:
s/s Hugh D. Evans
     
Name: Hugh D. Evans
         

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
By:
s/s Carl W. Gerst
     
Name: Carl W. Gerst
         

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
By:
s/ Matthew S. Robison       Name: Matthew S. Robison          

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
By:
/s/ John L. Smucker
     
Name: John L. Smucker
         

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
By:
Gert R. Thygesen      
Name: Gert R. Thygesen
         

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
By:
s/ Timothy P. Ross       Name: Timothy P. Ross          

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
By:
s/s James G. Gould
     
Name: James G. Gould
         

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
By:
s/s George A. Blanton
     
Name: George A. Blanton
         

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
By:
s/s Dale F. Eck
     
Name: Dale F. Eck
         

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule A


Shareholder
Number of Shareholder
Owned Shares held by
Shareholder1
Address
Lawrence A. Sala
 
645,433
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057
George A. Blanton
 
62,763
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057
Mark P. Burdick
 
119,727
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057
Timothy P. Ross
 
129,885
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057
Gert R. Thygesen
 
153,233
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057
Dale F. Eck
 
57,877
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057
Carl W. Gerst, Jr.
 
410,801
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057
James G. Gould
 
52,321
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057
Matthew S. Robison
 
30,931
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057
John L. Smucker
 
31,613
 
c/o Anaren, Inc.
6635 Kirkville Rd
Syracuse, New York 13057



 

      1 The noted Shareholder Owned Shares for each Shareholder may include
outstanding stock options. In the event that a Shareholder does not exercise
some or all of his stock options prior to the Company Shareholder Meeting, then
such shares of Company Common Stock underlying such unexercised options shall
not be subject to Section 2.1 and 2.2 of this Agreement.

 